DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 08/19/2021, the Applicant elected Group I (claims 1-13), amended claim 6 and cancelled claims 14-16 of the non-elected Group II in a reply filed on 08/31/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Currently, claims 1-13 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
(Marked-Up Version) Optoelectronic Device with Wavelength Conversion Material in Hollow Structure for Blue Light Leakage Rate Reduction
(Clean Version) Optoelectronic Device with Wavelength Conversion Material in Hollow Structure for Blue light Leakage Rate Reduction
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0097199 A1 to Chen et al. (“Chen”).

    PNG
    media_image1.png
    270
    384
    media_image1.png
    Greyscale

Regarding independent claim 1, Chen in Figs. 1-2 and 3A-3B teaches an optoelectronic device 100 (¶ 28, LED assembly 100), comprising: 

an optoelectronic chip 108 (¶ 31, LED chip 108), arranged in the installation area 116 (Fig. 3B, the center mount 116); 
electrodes 102, 104 (¶ 28, conductive electrode plates 102, 104), arranged on the transparent substrate 116 (Fig. 3B, the mount 116 on the sides) and electrically connected to the optoelectronic chip 108 (¶ 28, electrical interconnection is provided between the LED chip 108 and the conductive electrode plates 102 & 104); and 
a wavelength conversion layer 106, 114 (¶ 33, phosphor layers 106 and 114 convert wavelength i.e., a wavelength conversion layer 106, 114), arranged on the two opposite surfaces of the transparent substrate 116 and filled in the hollow structure 109 (Figs. 3A-3B), wherein the optoelectronic chip 108 is covered by the wavelength conversion layer 106, 114.
Regarding claim 2, Chen in Figs. 2 and 3B further teaches the hollow structure 109 comprises a first hollow unit 109c (¶ 32) and a second hollow unit 109d (¶ 32) respectively arranged on a first side (Figs. 2 & 3B, left side) and a second side (Figs. 2 & 3B, right side) of the installation area 116 (Fig. 3B, center 116), and the second side being opposite to the first side (Figs. 2 & 3B).
Regarding claim 3, Chen in Fig. 3B further teaches the first hollow unit 109c is a continuous elongated through-hole 109c (Fig. 3B, the trench 109c extends from side to side i.e., elongated) penetrating through the two opposite surfaces of the transparent substrate 116.
Regarding claim 5, Chen in Figs. 2 and 3A-3B further teaches the hollow structure 109 further comprises a third hollow unit 109b (¶ 32 & ¶ 28, trench 109b, and Fig. 3A shows cross sectional view of the LED assembly 100 from cutting plane AA) arranged on a third side (upper side between the left and right sides of the structure in Fig. 2) of the installation area 116, the third side is located between the first side and the second side (Figs. 2 & 3A-3B).
Regarding claim 6, Chen in Figs. 2 and 3A-3B further teaches the hollow structure 109 further comprises a third hollow unit 109b (¶ 32 & ¶ 28, trench 109b, and Fig. 3A shows cross sectional view of the LED assembly 100 from cutting plane AA) arranged on a third side (upper side between the left and right sides of the structure in Fig. 2) of the installation area 116, the third side is located between the first side and the second side (Figs. 2 & 3A-3B).
Regarding claim 10, Chen in Fig. 3B further teaches the first hollow unit 109c is an elongated side trough 109c (Fig. 3B, the trench 109c extends from side to side i.e., elongated) penetrating through the two opposite surfaces of the transparent substrate 116.

    PNG
    media_image2.png
    326
    467
    media_image2.png
    Greyscale

Regarding claim 11, Chen in Fig. 3B and Annotated Fig. 3B further teaches the wavelength conversion layer 106, 114 comprises: 
a first wavelength conversion sublayer 106u (Annotated Fig. 3B & ¶ 33, portion 106u above the dash line), arranged on a first surface (Fig. 3B, upper surface) of the two opposite surfaces and in the installation area 116 (Fig. 3B, center mount 116), and further covering the optoelectronic chip 108 (Fig. 3B); 
a second wavelength conversion sublayer 106l (Annotated Fig. 3B & ¶ 33, portion 106l below the dash line), arranged on a side of the first wavelength conversion sublayer 106u facing away from the optoelectronic chip 108 and filled in the hollow structure 109; and 
a third wavelength conversion sublayer 114 (¶ 33, phosphor layer 114), arranged on a second surface (Fig. 3B, lower surface) of the two opposite surfaces and covering the hollow structure 109 (Fig. 3B).
Regarding claim 12, Chen in Fig. 3B and Annotated Fig. 3B further teaches the second wavelength conversion sublayer 106l comprises a first matrix (¶ 33, transparent body in which 
	Regarding claim 13, Chen in Annotated Fig. 3B further teaches the optoelectronic chip 108 is located on the first surface (Fig. 3B, upper surface of the mount 116), and a hardness of the first matrix (¶ 33 discloses transparent body of the layer 106 is formed of silicone) is lower than a hardness of the second matrix (¶ 33 discloses the transparent body of the layer 114 is formed of epoxy. Silicone has hardness lower than that of the epoxy1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 8, Chen in Fig. 3B does not explicitly disclose a width of the continuous elongated through-hole 109c is in a range of 0.2mm-0.5mm.
However, it would have been obvious to form the continuous elongated through-hole 109c within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 4 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, wherein the first hollow unit comprises a plurality of elongated through-holes arranged staggeredly and penetrating through the two opposite surfaces of the transparent substrate.
	Claims 7 and 9 would be allowable, because they depend from the allowable claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2014/0256071 A1 by Park et al. relates to a light-emitting diode packaging including an aluminum nitride (AlN) substrate having through-holes, a light-emitting diode chip formed on a center piece of the AlN substrate, a molding material covering the light-emitting diode chip and filling the through-holes and bonding wires electrically connecting the light-emitting diode chip and the AlN substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

	
	/ELISEO RAMOS FELICIANO/Supervisory Patent Examiner, Art Unit 2895                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2017/0254051 A1 by Hassanein et al. discloses in paragraph 35 that silicone has a lower Shore hardness than that of epoxy.